DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Species I, Figures 2A-2C, wherein claims 1, 2, 4-8, 11, 12 and 14-18 are identified as encompassing the elected species in the reply filed on October 10, 2022 is acknowledged.  The traversal is on the ground(s) that Claims 2 and 12 are generic to Species I-VI (FIGS. 1-3E). Accordingly, there is not a serious burden on the examiner.  This is not found persuasive because the three species will require different search queries and different fields of search, even though the inventions are classified together. The requirement is still deemed proper and is therefore made FINAL.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a middle section” coupling the left and right sections and configured to be disposed on the back of the neck of the user recited in Claim 1, Lines 10-11 and Claim 11, Lines 12-13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 2, 4-8, 11, 12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a substantially U-shaped body”. The meaning of the claim limitations that include the phrase “substantially U-shaped body” is unclear because no guidance or boundaries are provided to determine how is “substantially U-shaped body” measured.
Claim 11 recites the limitation “a substantially U-shaped body”. The meaning of the claim limitations that include the phrase “substantially U-shaped body” is unclear because no guidance or boundaries are provided to determine how is “substantially U-shaped body” measured.
Claims 2 and 4-8 are rejected based on their dependency to claim 1.
Claims 12 and 14-18 are rejected based on their dependency to claim 11.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 2, 4-8, 11, 12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (hereinafter Kim) US-PAT No. 9,973,842.

Regarding claim 1, Kim teaches
A wearable media device (Figs. 2 and 4 show a portable sound equipment 100….Col. 6, Lines 54-55) comprising: 
a substantially U-shaped body (Fig. 2 shows a U-shaped body form by a main body 200 and  neckband wire 310….Col. 6, Lines 62-63) configured to be worn around a neck of a user (Col. 6, Lines 57-61), the U-shaped body comprising: 
a left section (Fig. 2 shows a left section 200b) configured to be disposed on the left side of the neck of the user (Col. 6, Lines 66-Col. 7, Lines 3), wherein the left section (i.e. a left section 200b) includes a first docking port (Fig. 4 shows holders 410……Col. 8, Lines 1-3) configured to receive a first wireless earbud (Fig. 4 shows wireless earbuds 600……Col. 8, Lines 1-3) as shown in Fig. 4; 
a right section (Fig. 2 shows a right section 200a) configured to be disposed on the right side of the neck of the user (Col. 6, Lines 66-Col. 7, Lines 3), wherein the right section (i.e. right section 200a) includes a second docking port (Fig. 4 shows holders 410……Col. 8, Lines 1-3) configured to receive a second wireless earbud (Fig. 4 shows wireless earbuds 600……Col. 8, Lines 1-3) as shown in Fig. 4; and
a middle section (Fig. 2 shows a neck-band wire 310) coupling the left and right sections and configured to be disposed on the back of the neck of the user (Col. 6, Lines 57-63).

Regarding claim 2, Kim teaches
The wearable media device of Claim 1, wherein the first docking port is disposed at an end of the left section and the second docking port is disposed at an end of the right section as shown in Fig. 4 and Col. 8, Lines 1-3.

Regarding claim 4, Kim teaches
The wearable media device of Claim 1, wherein the first and second wireless earbuds are detachable from the first and second docking ports, respectively as shown in Fig. 4.

Regarding claim 5, Kim teaches
The wearable media device of Claim 4, wherein the first docking port comprises a socket configured to securely lock the first wireless earbud in place when the first wireless earbud is inserted into the socket (The holder 410 includes a recess which is concavely formed, corresponding to the earbud and the earbud is automatically secured to the holder 410….Col. 8, Lines 7-14).

Regarding claim 6, Kim teaches
The wearable media device of Claim 5, wherein the first docking port comprises an electrical contact configured to charge the first wireless earbud when the first wireless earbud is inserted into the socket (The holder 410 includes a recess which is concavely formed, corresponding to the earbud, and a cable hole for allowing the audio cable to penetrate to connect the earbud with the main printed circuit board….Col. 7, Lines 64-67 and Col. 8, Lines 7-10). 

Regarding claim 7, Kim inherently teaches
The wearable media device of Claim 1, wherein the U-shaped body comprises a battery coupled to the first and second docking ports and configured to charge the first and second wireless earbuds since the power supply unit 170 is configured to supply the external electric power and internal power applied thereto to each of the elements provided in the portable equipment 100. The power supply unit 170 includes a battery….Col. 6, Lines 44-47).

Regarding claim 8, Kim teaches
The wearable media device of Claim 1, wherein the U-shaped body comprises a user interface, the user interface including at least one of a control button (a user input unit 122 for receiving input information from the user (for example, a touch key, a mechanical key and the like). The user input unit 122 is configured for the user to control the portable sound equipment 100….Col. 5, Lines 36-46).

Regarding claim 11, Kim teaches
A wearable media device (Figs. 2 and 4 show a portable sound equipment 100….Col. 6, Lines 54-55) comprising: 
a first wireless earbud (Figs. 2 and 4 show wireless earbuds 600……Col. 8, Lines 1-3); 
a second wireless earbud (Figs. 2 and show wireless earbuds 600……Col. 8, Lines 1-3); and
a substantially U-shaped body (Fig. 2 shows a U-shaped body form by a main body 200 and  neckband wire 310….Col. 6, Lines 62-63) configured to be worn around a neck of a user (Col. 6, Lines 57-61), 
the U-shaped body comprising: 
a left section (Fig. 2 shows a left section 200b) configured to be disposed on the left side of the neck of the user (Col. 6, Lines 66-Col. 7, Lines 3), wherein the left section (i.e. a left section 200b) includes a first docking port (Fig. 4 shows a holder 410……Col. 8, Lines 1-3) configured to receive the first wireless earbud (i.e. wireless earbuds 600) as shown in Fig. 4, 
a right section (Fig. 2 shows a right section 200a) configured to be disposed on the right side of the neck of the user (Col. 6, Lines 66-Col. 7, Lines 3), wherein the right section (i.e. right section 200a) includes a second docking port (Fig. 4 shows holders 410……Col. 8, Lines 1-3) configured to receive the second wireless earbud (i.e. wireless earbud 600) as shown in Fig. 4,
and
a middle section (Fig. 2 shows a neck-band wire 310) coupling the left and right sections and configured to be disposed on the back of the neck of the user (Col. 6, Lines 57-63).

Regarding claim 12, Kim teaches
The wearable media device of Claim 11, wherein the first docking port is disposed at an end of the left section and the second docking port is disposed at an end of the right section as shown in Fig. 4 and Col. 8, Lines 1-3.

Regarding claim 14, Kim teaches
The wearable media device of Claim 11, wherein the first and second wireless earbuds are detachable from the first and second docking ports, respectively as shown in Fig. 4.

Regarding claim 15, Kim teaches
The wearable media device of Claim 14, wherein the first docking port comprises a socket configured to securely lock the first wireless earbud in place when the first wireless earbud is inserted into the socket (The holder 410 includes a recess which is concavely formed, corresponding to the earbud and the earbud is automatically secured to the holder 410….Col. 8, Lines 7-14).

Regarding claim 16, Kim teaches
The wearable media device of Claim 15, wherein the first docking port comprises an electrical contact configured to charge the first wireless earbud when the first wireless earbud is inserted into the socket (The holder 410 includes a recess which is concavely formed, corresponding to the earbud, and a cable hole for allowing the audio cable to penetrate to connect the earbud with the main printed circuit board….Col. 7, Lines 64-67 and Col. 8, Lines 7-10). 

Regarding claim 17, Kim inherently teaches
The wearable media device of Claim 1, wherein the U-shaped body comprises a battery coupled to the first and second docking ports and configured to charge the first and second wireless earbuds since the power supply unit 170 is configured to supply the external electric power and internal power applied thereto to each of the elements provided in the portable equipment 100. The power supply unit 170 includes a battery….Col. 6, Lines 44-47).

Regarding claim 18, Kim teaches
The wearable media device of Claim 11, wherein the U-shaped body comprises a user interface, the user interface including at least one of a control button (a user input unit 122 for receiving input information from the user (for example, a touch key, a mechanical key and the like). The user input unit 122 is configured for the user to control the portable sound equipment 100….Col. 5, Lines 36-46).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.  Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653